 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     ALLEGIANT AIR, LLC,
11                                                         Case No.: 2:18-cv-01360-NJK
            Plaintiff(s),
12                                                                    ORDER
     v.
13
     INTERNATIONAL BROTHERHOOD OF
14   TEAMSTERS, AIRLINE DIVISION, et al.,
15          Defendant(s).
16         Attorney Edward M. Gleason, Jr., appeared in this case on August 6, 2018, Docket No. 9,
17 and was required to comply with the Court’s pro hac vice requirements within 45 days therefrom,
18 Local Rule IA 11-2(e). To date, Mr. Gleason has not done so. Mr. Gleason is ORDERED to
19 comply with Local Rule IA 11-2 by November 5, 2018.
20         IT IS SO ORDERED.
21         Dated: October 29, 2018
22                                                           ______________________________
                                                             Nancy J. Koppe
23                                                           United States Magistrate Judge
24
25
26
27
28

                                                  1
